            Case 2:18-cr-00315-RAJ Document 245 Filed 03/08/21 Page 1 of 1




1                                                           The Honorable Richard A. Jones
2
3
4
5                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
6
                                      AT SEATTLE
7
     UNITED STATES OF AMERICA,                    NO. CR18-315RAJ
8
                           Plaintiff,
9                                                 ORDER GRANTING GOVERNMENT’S
                                                  MOTION TO EXTEND RESPONSE
10                   v.
                                                  DEADLINE TO DEFENDANT’S
11                                                MOTION TO DISMISS
     GIZACHEW WONDIE,
12
                          Defendant.
13
14
15        THE COURT, having reviewed the Government’s Motion for Extension of
16   Time, the Defendant’s Response, and having considered defense counsel’s
17   representation to court staff that Defendant does not oppose the motion given
18   Defendant’s continued release status on bond, the Court hereby ORDERS that the
19   Government’s Motion (Dkt. # 242) is GRANTED. The deadline for the Government
20   to respond to Defendant’s Motion to Dismiss (Dkt. # 234) is extended to March 22,
21   2021. Defendant’s reply shall be filed no later than March 24, 2021, and the motion
22   is renoted for March 24, 2021.
23        DATED this 8th day of March, 2021.
24
25                                                 A
26                                                 The Honorable Richard A. Jones
27                                                 United States District Judge

28
     ORDER FOR EXTENSION - 1                                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. WONDIE/CR18-315RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
